GRIFFITH, Justice.
All that is said in the opinion in the companion case, Federal Land Bank v. M. J. New-som et al., 161 So. 864, this day decided, applies to this case except that the bank holds a valid deed of trust upon and to the extent of the life estate of Thos. O. Newsom, who is still alive, and which life estate in the lands involved herein is therefore an existing estafe. The bank is entitled to foreclose its lien on this life estate, and with the understanding that the decree appealed from does not hold otherwise, it will be affirmed.
Affirmed and remanded.